DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 
Response to Amendment

The amendment filed 29 August 2022 has been entered.  Claims 1, 3, 5-6, 8-10, 12-13, 15-21, 23-24, 26-27 and 29-42 are currently pending in the application.  Claims 18-19 and 37-38 are withdrawn.  The rejections of record from the office action dated 19 April 2022 not repeated herein have been withdrawn.

Claim Objections

Claim 1 is objected to because of the following informalities:  It appears that line 26 should recite “and” after the semicolon and should then read “(C3) 3-10 weight percent adhesion promoter; and”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  It appears that line 26 should recite “and” after the semicolon and should then read “(C3) 3-10 weight percent adhesion promoter; and”.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  In order to avoid redundancy, it is suggested that 41 is rewritten as “The multilayer composite according to claim 1, wherein the polyamide 6 of the inner layer has a relative solution viscosity measured in sulphuric acid according to ISO 307 at a temperature of 20°C in the range of 3.6-3.75.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-10, 12-13, 15-17, 20-21, 23-24, 26-27, 29-36, and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "said other polyamides" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “by weight of the material used to produce the inner layer” in lines 11-12, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “by weight of the inner layer”.
Regarding claim 1, the phrase “by weight of the material used to produce the outer layer” in lines 20-21, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “by weight of the outer layer”.
Regarding claim 1, the phrase “weight percent of the material for producing the outer layer” in lines 29-30, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “weight percent of the outer layer”.
Regarding claim 1, the phrase “a hollow body enclosing an inner space, consisting of three layers, an inner layer adjoining the inner space, a middle layer adjoining said inner layer and an outer layer adjoining the middle layer and bordering the multilayer composite to the outside” renders the claim indefinite because it is unclear whether the outer layer is part of the multilayer composite or not given that it is recited as bordering (i.e. outside) the multilayer composite.  Examiner recommends deleting “and bordering the multilayer composite to the outside”.
Regarding claim 3, the phrase “wherein the impact modifier (C2) is an ethylene/α-olefin copolymer, grafted with an anhydride, and/or in that” renders the claim indefinite in light of the fact the claim 1, from which claim 3 depends already recites that (C2) is an ethylene/α-olefin copolymer, grafted with an anhydride.  Examiner suggests deleting “the impact modifier (C2) is an ethylene/α-olefin copolymer, grafted with an anhydride, and/or in that”.
Regarding claim 5, claim 5 recites the limitation "said other polyamides" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase “wherein the inner layer has a copper stabilization, in a proportion in the range of 0.01-0.10 weight percent, wherein the weight percentages are based on 100 percent of the material for producing the inner layer” renders the claim indefinite because claim 1, from which claim 6 depends recites that the inner layer consists of (A I)-(D I).  Therefore, the inner layer cannot comprise additional materials such as the copper stabilization as set forth in claim 6.  Examiner recommends deleting claim 6.
Regarding claim 6, the phrase “weight percent of the material for producing the inner layer” in lines 2-3, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “weight percent of the inner layer”.
Regarding claim 9, claim 9 recites the limitation "the innermost layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends deleting “and/or that, if present, the innermost layer has a thickness in the range of 0.08-1mm”.
Regarding claim 12, claim 12 recites the limitation "the at least one other polyamide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase “wherein the components (a) and (c) to 100 weight percent of the material of the innermost layer” renders the claim indefinite because it is unclear what is meant by this.  Should this be “wherein the components (a), (b) and (c) add up to 100 weight percent of the material of the innermost layer”?
Regarding claim 16, the phrase “and/or that component (c) contains at least one additive for increasing electrical conductivity” renders the claim indefinite because it is unclear if this is an additional additive or further defines the conductive additive of (c) recited in claim 15, from which claim 6 depends.
Regarding claim 20, the entirety of the claim is indefinite because it recites that the outer layer contains further constituents.  However, claim 1, from which claim 20 depends recites that the outer layer consists of (A)-(C).  Therefore, the outer layer cannot comprise additional materials.  Examiner recommends deleting claim 20.
Regarding claim 20, the phrase “in each case” in line 12, renders the claim indefinite because it is unclear what is meant by this.  Examiner recommends reciting the weight is based on total mass for each of the alternatives separately if this is what is meant by “in each case”.
Regarding claim 20, the phrase “used to produce the outer layer” in line 12, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “of the outer layer”.
Regarding claim 21, the entirety of the claim is indefinite because it recites that the outer layer contains further constituents.  However, claim 1, from which claim 21 depends recites that the outer layer consists of (A)-(C).  Therefore, the outer layer cannot comprise additional materials.  Examiner recommends deleting claim 21.
Regarding claim 21, the phrase “in each case” in line 11, renders the claim indefinite because it is unclear what is meant by this.  Examiner recommends reciting the weight is based on total mass for each of the alternatives separately if this is what is meant by “in each case”.
Regarding claim 21, the phrase “used to produce the outer layer” in line 11, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “of the outer layer”.
Regarding claim 26, claim 26 recites the limitation "said other polyamides" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, the phrase “wherein the inner layer has a copper stabilization, based on Cu(I), in a proportion in the range of 0.01-0.10 weight percent,” renders the claim indefinite because claim 1, from which claim 27 depends recites that the inner layer consists of (A I)-(D I).  Therefore, the inner layer cannot comprise additional materials such as the copper stabilization as set forth in claim 27.  Examiner recommends deleting claim 6.
Regarding claim 27, the phrase “and/or in that the inner layer contains an impact modifier, in a proportion in the range of 10-25% by weight,” renders the claim indefinite because it is unclear if this is a new component or the same impact modifier recited in (B I) in claim 1, from which claim 27 depends.
Regarding claim 27, the phrase “weight percent of the material for producing the inner layer” in lines 7-8, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “weight percent of the inner layer”.
Regarding claim 30, claim 30 recites the limitation "the innermost layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends deleting “and/or that, if present, the innermost layer has a thickness in the range of 0.1-0.9 mm”.
Regarding claim 39, claim 1 recites the limitation "said other polyamides" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 39, the phrase “a hollow body enclosing an inner space, consisting of four layers, an inner layer adjoining the inner space, a further innermost layer directly adjacent to said inner layer and being conductive and bordering the multilayer composite to the inside, a middle layer adjoining said inner layer, and an outer layer adjoining said middle layer and bordering the multilayer composite to the outside” renders the claim indefinite because it is unclear whether the innermost layer and the outer layer are part of the multilayer composite or not given that they are recited as bordering (i.e. outside) the multilayer composite.  Examiner recommends deleting “and bordering the multilayer composite to the inside” and “and bordering the multilayer composite to the outside”.
Regarding claim 39, the phrase “by weight of the material used to produce the inner layer” in lines 12-13, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “by weight of the inner layer”.
Regarding claim 39, the phrase “by weight of the material used to produce the outer layer” in lines 20-21, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “by weight of the outer layer”.
Regarding claim 39, the phrase “weight percent of the material for producing the outer layer” in lines 29-30, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “weight percent of the outer layer”.
Regarding claim 40, the phrase “wherein the inner layer has a copper stabilization, comprising CuI, in a proportion in the range of in a proportion of 0.03-0.07 weight percent” renders the claim indefinite because claim 1, from which claim 40 depends recites that the inner layer consists of (A I)-(D I).  Therefore, the inner layer cannot comprise additional materials such as the copper stabilization as set forth in claim 40.  Examiner recommends deleting claim 40.
Regarding claim 40, the phrase “and/or in that the inner layer contains an impact modifier, in a proportion in the range of 10-20% by weight,” renders the claim indefinite because it is unclear if this is a new component or the same impact modifier recited in (B I) in claim 1, from which claim 40 depends.  
Regarding claim 40, the phrase “weight percent of the material for producing the inner layer” in lines 7-8, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “weight percent of the inner layer”.
Regarding claim 41, the phrase “by weight of the material used to produce the inner layer” in lines 9-10, renders the claim indefinite because it is unclear whether these are the amounts in the layer or not.  Examiner recommends instead reciting “by weight of the inner layer”.
Claims 8, 10, 13, 17, 23-24, 31-36 and 41-42 are rejected as depending from rejected claims. 

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782